Citation Nr: 0121474	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel
INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1993.

The Indianapolis, Indiana, Department of Veterans Affairs 
(VA), Regional Office (RO) denied entitlement to service 
connection for residuals of a left shoulder injury.  The 
veteran was informed of this adverse determination, as well 
as her procedural and appellate rights, by VA letter dated 
May 3, 1995.  She filed a notice of disagreement, and was 
issued a statement of the case (SOC) issued in March 1996.  
The veteran's private attorney at that time requested and was 
granted a 60-day extension of the time limit for filing an 
appeal to the Board of Veterans' Appeals (Board).  See VA 
letter dated May 22, 1996.  However, neither the veteran nor 
her private attorney filed any statement that can reasonably 
be construed as a substantive appeal within the extended time 
limit period, i.e. before July 23, 1996.  Consequently, the 
rating decision became final.

This case comes to the Board on appeal from a September 1998 
rating decision of the New York, New York, RO which reopened 
the claim and granted service connection for residuals of a 
left shoulder injury, rated 20 percent, effective from 
October 14, 1997.  The veteran filed notices of disagreement 
with both the rating and the effective date assigned; 
however, in March 1999 the RO issued a SOC only with respect 
to the increased rating claim.  A timely substantive appeal 
on this issue was received in April 1999.

In October 1999, the veteran testified regarding the claim 
for a higher rating at a personal hearing held by the Hearing 
Officer at the New York VARO.

By a supplemental statement of the case issued in December 
1999, the hearing officer granted a 30 percent rating, 
effective from October 14, 1997.

The New York VARO issued a SOC on the earlier effective date 
claim in February 2000.  Neither the veteran nor her 
representative submitted a statement that can reasonably be 
construed as a timely substantive appeal.  See 38 C.F.R. § 
20.302(b).  Accordingly, the RO's determination regarding the 
effective date of the grant of service connection for 
residuals of a left shoulder injury is final, and the matter 
will not be addressed herein.

In April 2000, the veteran's claims folder was permanently 
transferred to the Roanoke, Virginia VARO as she now resides 
in that jurisdiction.

In February 2001, the veteran sought to reopen a claim of 
entitlement to an earlier effective date for the grant of 
service connection for residuals of a left shoulder injury.

In April 2001, the veteran presented testimony at a Travel 
Board hearing at the Roanoke VARO before the undersigned 
Member of the Board.  During the hearing she indicated that 
she wished to withdraw from consideration her earlier 
effective date claim.  Accordingly, this issue will not be 
addressed herein.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2.  The veteran's left extremity is her minor extremity.

3.  Throughout this appeal, the veteran's left shoulder 
disorder has been primarily manifested by rotator cuff 
tendinitis, adhesive capsulitis and limitation of motion to 
25-degrees from the side; unfavorable ankylosis, nonunion, 
fibrous union, or flail shoulder is not demonstrated.
CONCLUSION OF LAW

A rating in excess of 30 percent for left shoulder injury 
residuals is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The veteran has had an 
adequate orthopedic examination to evaluate the nature and 
severity of her left shoulder disorder.  She has been 
afforded the opportunity to submit testimony regarding the 
disorder at both the RO and Board levels.  In rating decision 
notice, as well as in the statement of the case and 
supplemental statements of the case, she was specifically 
apprised of the evidence considered, as well as the evidence 
needed to prevail in her claim.  Neither she nor her 
representative has indicated that there is any pertinent 
additional information outstanding.  Hence, the Board finds 
that VA has satisfied the duty to assist in the development 
of this claim, and that notice requirements, also mandated by 
VCAA, are met.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R., Part 
4.  When a question arises as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

As a preliminary matter, it is noteworthy that the Court has 
held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125.  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  Fenderson at 126.  The issue at hand involves an 
initial rating assigned when service connection was granted.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

In conjunction with her application to reopen, the veteran 
submitted a copy of a September 1997 statement of R.A. 
Coyler, M.D., which essentially established a nexus between 
her February 1995 shoulder surgery and service.  A previously 
considered service medical record reflected treatment for 
neck and back pain following an injury during physical 
training.  Previously considered 1994 VA clinical records 
reflected treatment on occasion for left shoulder 
dislocations.

On VA orthopedic examination in August 1998, the veteran 
reported that prior to active service, she had no shoulder 
complaints.  In June of 1991, while doing push-ups, she felt 
a slight pop in her left shoulder.  She had pain, and was 
seen at the base hospital and given Motrin.  No x-rays were 
taken.  She was able to move her shoulders, and returned to 
duty.  Afterwards, she was unable to perform in a normal 
manner.  Prior to this she was able to do 30-40 push-ups; 
since, after resting her shoulder, she was only able to do 
about 10.  She was seen again by a doctor and was told to 
"continue motion."  She described pain and recurrent 
instability occurring with minor activity.  In 1993, after 
discharge from the service, she was seen at a VA Hospital, 
and was told that she was okay.  She was seen several times 
and participated in physical therapy.  During physical 
therapy she had restricted motion, with approximately 45 
degrees of adduction and 90 degrees of forward flexion.   The 
diagnosis was frozen shoulder.  She related that physical 
therapy of one-minute's duration caused a dislocation.  She 
was able to relocate it herself.  She had multiple recurrent 
episodes of dislocation that she was able to reduce herself.  
There were no x-rays.  One year after she was treated in the 
VA Hospital System, she was seen by an outside orthopedist, 
who told her she needed surgery for chronic subluxation of 
her shoulder.  The surgery, apparently a capsular shift, was 
performed in February, 1995, and went well.  She stated that 
she had not had further dislocations, and no pain, but had 
limited motion.  Since then, she had remained stable, with 
good range of motion.  However, she complained of numbness 
while sleeping on that side.

On physical examination, it was noted that the veteran 
appeared comfortable, and was able to touch her head, touch 
her other shoulder and behind her back.  Passive flexion was 
to 130 degrees, while active was to 100 degrees; passive 
adduction was to 100 degrees, while active was to 30.  
External rotation was limited to 30 degrees on the left, 
compared with 80 degrees on the right.  The veteran had 4+/5 
strength.  There was a scar which appeared well healed, with 
no evidence of keloids.  There was no evident numbness or 
tingling.  The veteran had positive apprehension with 
adduction and external rotation of the left upper extremity.  
There was a negative sulca sign of the left shoulder.  There 
was no evidence of posterior instability of the left 
shoulder.  Palpation of the clavicle was not tender.  There 
was no tenderness over the AC joint, and no deformity.  There 
was no tenderness over the greater tuberosity.  Neer and 
Hawkins tests could not be performed due to restricted 
motion.  The veteran had a MRI from 1994.  The report was 
read and revealed evidence of tendinitis of the supraspinatus 
tendon, but without any evidence of a tear.  The diagnoses 
were: (1) rotator cuff tendinitis of the left shoulder, 
chronic; (2) adhesive capsulitis of the left shoulder, 
chronic; and (3) status post capsular shift, left shoulder 
for subluxation and tear of the glenohumeral joint.  The 
examiner opined that based on history, the left shoulder 
disability was service-connected.

Based on the foregoing, in a September 1998 rating decision 
the New York VARO granted service connection for residuals of 
a left shoulder injury, rated 20 percent.  

At an October 1999 hearing before a Hearing Officer at the 
New York VARO, the veteran asserted that the descriptions of 
her left shoulder movements and disability were not accurate.  
She noted that she has had left shoulder pain, particularly 
in the socket, on a daily basis.  She also noted that her 
pain progressed to a severe level about 2 times a month.  She 
indicated that her left shoulder feels loose and slides out.  
She stated that she used to work in the Post Office, but at 
the time of the hearing worked as a cashier because she did 
not have to do any more heavy lifting.  She noted that the 
change in jobs resulted in a reduction in pay.  She also 
stated that she has cramps in her shoulders when she awakens 
in the morning.  She related that because of her left 
shoulder disability she could no longer wash her own hair, 
and had problems dressing.

On VA orthopedic examination of the veteran in November 1999, 
she had tenderness to palpation over the left upper trapezius 
area.  Left shoulder abduction was to 20 degrees, flexion to 
95 degrees, extension to 30 degrees, adduction to 35 degrees, 
and external rotation to 30 degrees.  Internal rotation was 
full.  The left shoulder was nontender with no swelling, 
warmth or color change.  A 5-inch vertical scar was noted 
anteriorly over the left shoulder.  There was full range of 
motion at both elbows in flexion, extension, pronation and 
supination.  There was radiation of dysesthesia to the mid-
forearm when percussion was applied over the ulnar groove.  
There was full range of motion at both wrists in flexion, 
extension, and radial and ulnar deviation.  There was full 
range of motion at all fingers.  There was a relative 
decrease to pinprick sensation over the left lateral deltoid, 
medial arm and forearm and little finger.  Sensation in the 
upper extremities was otherwise intact and symmetrical.  
Muscle strength was 5/5 bilaterally at elbow flexors and 
extensors, wrist flexion and extension, and finger abductors.  
Left shoulder abductor strength could not be tested due to 
restricted range of motion and pain.  Deep tendon reflexes 
were 2+ bilaterally at biceps, triceps and brachioradialis.  
There was no evidence of arm, forearm or hand muscle atrophy.  
Arm circumferences measured at the mid-biceps were 10.5 
inches on the right and 10 inches on the left. X-rays of the 
left shoulder showed no evidence of fracture, dislocation or 
derangement involving the acromioclavicular or glenohumeral 
joint.  There was no evidence of periarticular soft tissue 
mass or abnormal calcification.  The diagnoses were: (1) 
history of recurrent dislocation, left shoulder; (2) history 
of rotator cuff repair, left shoulder; and (3) clinical 
suggestion of ulnar nerve entrapment at the left elbow.  With 
respect to active and passive range of motion, it was noted 
that in this examination range of motion was performed 
actively with mild assisted guidance by the examiner.  
Function was impacted by pain and constituted a limiting 
factor in the reported range of motion measurements involving 
the left shoulder.

Based on the foregoing, the Hearing Officer granted an 
increased rating to 30 percent, effective from October 14, 
1997.

In April 2001, the veteran testified at a hearing at the 
Roanoke VARO before the undersigned Member of the Board.  She 
indicated that she believed her left shoulder was ankylosed 
because she experienced severe loss of motion on abduction 
and lateral movements.  She could raise her left arm to only 
a little bit above breast level, and could no longer wash her 
own hair as a result of this limitation of function.  She 
noted that she was no longer able to lift items with her left 
arm and was, therefore, more prone to use her right arm.  She 
noted, for example, that her left arm felt weak trying to 
lift a full cup of coffee.  She complained of her left 
shoulder "freezing up completely" upon awakening in the 
morning.  She indicated that she had not recently sought 
treatment, but took Advil and had to sit still for one-half 
to a full hour before the pain subsided.

The Board finds that a rating in excess of 30 percent for 
residuals of a left shoulder injury is not warranted.  Under 
Code 5201, a maximum 30 percent rating is assigned for 
limitation of motion of the minor extremity to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Code 5201.  Other 
diagnostic codes provide a 40 percent rating for unfavorable 
ankylosis of the scapulohumeral articulation of the minor 
extremity, with abduction limited to 25 degrees from the 
side; a 40 percent rating for fibrous union of the minor 
humerus; a 50 percent rating for nonunion of the minor 
humerus (false flail joint); and a 70 percent rating for 
flail shoulder.  38 C.F.R. § 4.71a, Codes 5200, 5202.

Since the veteran has the maximum rating based on limitation 
of motion, we must look to these other codes.  Since she does 
not have ankylosis, fibrous union, nonunion, or flail joint, 
a higher schedular rating is not warranted under any 
applicable code.  Since impairment factoring in pain does not 
equate to the degree of impairment necessary for a higher 
rating under any applicable diagnostic code, applying the 
principles of DeLuca v. Brown, 8 Vet. App. 202, 205- 06 
(1995) also does not result in a higher rating.  While the 
veteran maintains that her service-connected left shoulder 
disorder is far more disabling, as a layperson, she is not 
qualified to render a medical diagnosis or opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
assertions will not support a finding on questions requiring 
medical expertise or knowledge). 

The Board has also considered whether the case should be 
referred to the Director of VA Compensation and Pension 
Service for consideration of "an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The record reflects 
that the veteran has not required frequent hospitalization 
for her left shoulder disability.  Although she does have 
significant work impairment in manual labor, particularly 
involving overhead work, due to her left shoulder disability, 
there is no indication that she cannot perform less manual 
labor intensive work.  Hence, the Board finds that her 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards, and that referral of the case for consideration of 
an extraschedular rating is not indicated.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As was noted above, the veteran appealed the initial rating 
assigned for her service connected left shoulder disability, 
and the possibility of "staged ratings" must be considered.  
However, at no time during the appellate period did the 
symptoms of the left shoulder disability satisfy (or 
approximate) the criteria for a higher rating under any of 
the applicable codes.  Thus, staged ratings would not be 
appropriate. 

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  


ORDER

A rating in excess of 30 percent for residuals of a left 
shoulder injury is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

